Citation Nr: 1744154	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  14-20 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for polycythemia, to include as secondary to Agent Orange exposure, contaminated groundwater, lead ammunition, and service-connected diabetes mellitus.  


REPRESENTATION

Veteran represented by:	James M. McElfresh, II, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2015, the Veteran testified at a videoconference hearing before the undersigned at the Salt Lake City RO; a transcript of that hearing is of record.  The Board previously remanded this matter in June 2015, March 2016, and March 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In March 2017, this issue was remanded to obtain an addendum opinion as to whether his polycythemia is due to lead exposure.  A May 2017 VA examiner provided a negative etiological with regard to lead exposure.  The examiner noted that the Veteran's polycythemia resolved with treatment of his hypoxemia as demonstrated by his complete blood cell counts after he was started on 24/7 oxygen.  The current evidence suggests that he no longer has polycythemia.  The examiner stated that the Veteran is morbidly obese and has congestive heart failure, and these are the most probable causes of his hypoxemia, and his past period of untreated hypoxemia is the most probable cause of his now resolved polycythemia.  

The examiner's notation of congestive heart failure raises the issue of whether the Veteran suffers from ischemic heart disease, and, if so, service connection would be warranted on a presumptive basis as it has been established that the Veteran had active service in the Republic of Vietnam.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e) (2016).  It would follow that service connection could be established for polycythemia on a secondary basis.  38 C.F.R. § 3.310.

VA treatment records on file do not reflect a diagnosis of congestive heart failure or ischemic heart disease.  Updated treatment records must be obtained for the period from May 14, 2014.  Thereafter, schedule the Veteran for a VA examination to assess whether he has ischemic heart disease.  The Veteran's claim should then be adjudicated per 38 C.F.R. § 3.816(b).  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the virtual folder updated VA treatment records for the period from May 14, 2014.

2.  Schedule the Veteran for a VA examination with a physician with appropriate expertise in order to ascertain whether he has ischemic heart disease.  It is imperative that the electronic folders be reviewed in conjunction with the examination.  Any medically indicated special tests, including x-rays, should be accomplished, and all special test and clinical findings should be clearly reported.  

Please state whether the Veteran has ischemic heart disease.

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

3.  After completion of the above, review the expanded record and adjudicate service connection for ischemic heart disease, and readjudicate entitlement to service connection for polycythemia on a secondary basis (proximately due to or aggravation) per § 3.310.  If the benefit sought is not granted in full, the Veteran and his agent should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his agent have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

